Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 19-32 are allowable over the prior art and upon overcoming the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: The most pertinent prior art of record, including U.S. Patent No. 10,231,741 to Crandall et al., U.S. Patent No. 9,414,848 to Edwards et al., and U.S. Patent No. 9,050,110 to Cannell et al. teach surgical tool couplings including a shaft, coupling, rod, and collars with various spring based locking mechanisms but fail to teach or disclose the structural relationship between the shaft, coupling, and coil spring, and locking mechanism including a rod and second coil, including wherein each coupling groove comprises a primary axial inlet in open communication with a secondary inlet, wherein, with respect to the longitudinal axis, at least a portion of the secondary inlet is offset radially from the primary axial inlet such that a distal portion of the coupling sidewall is aligned axially with the secondary inlet, the second coil spring extending from a second coil spring proximal end abutting a wall in the shaft cavity to a second coil spring distal end abutting a shoulder disposed on the rod, with the second coil spring biasing the distal contact plate in the distal direction, and wherein the collar is movable along the longitudinal axis in a proximal direction against the bias of the first coil spring to retract the at least two collar pins from the extended position in the primary axial inlets of the coupling grooves, and further movable along the longitudinal axis PRELIMINARY AMENDMENTPage 4Serial No: TBDMEDPO18CONin the distal direction with the bias of the first coil spring to return the at least two collar pins to the extended position in the primary axial inlets of the coupling grooves.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,682,149. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a surgical tool handle configured for connecting to a surgical tool. The tool handle comprises a shaft having a shaft cavity, a coupling having an annular coupling sidewall including at least two spaced apart coupling grooves extend proximally from a distal end of the coupling, each coupling groove having a primary axial inlet in open communication with a secondary inlet with at least a portion of the secondary inlet being radially offset from the primary inlet so that a distal portion of the coupling sidewall is aligned axially with respect to the secondary inlet. A collar is supported on the shaft in an axially movable relationship with respect to the shaft sidewall and the collar supports at least two distally extending collar pins. A first coil spring extends from a first coil spring proximal end abutting a protrusion extending radially outwardly from the shaft biasing the collar in a distal direction toward the coupling, the at least two collar pins extend through openings in the coupling to reside at least in part in the primary axial inlet of respective ones of the coupling grooves. A locking mechanism comprises a rod received in the shaft cavity and extending from a rod proximal end to a distal contact plate, and a second coil spring extending from a second coil spring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775